DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-12 are canceled. Claims 13-32 are new. Currently, claims 13-32 are pending in the application.
Priority
Examiner acknowledges the following data:
Parent Data
16771461, filed 06/10/2020 is a national stage entry of PCT/KR2019/005217, International Filing Date: 04/30/2019.
Information Disclosure statements
The information disclosure statements (IDS) submitted on 06/10/2020 and 10/30/2020 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claim limitations “a transmitting module” (claims 13-32), “a module main printed circuit board (PCB)" (claims 14-32), “a module frame" (claims 19-32), “a module seating part" (claims 30-32) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “transmit” (claims 13-32), “transmit and receive a signal” (claims 14-32), “coupled to the inside” (claims 19-32), “switch coupling part” (claims 30-32)  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 13-32 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“a transmitting module”– Specification [39] – It appears that the corresponding structure is wrist band 500.
•	“a module main printed circuit board (PCB)"– Specification [30]- It appears that the corresponding structure is PCB 187.
“a module frame"– Specification [45]- It appears that the corresponding structure is frame 730.
•	“a module seating part"– Specification [49]- It appears that the corresponding structure is switch 722.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
 	
s 13-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hagen et al (US 2019/0236583) in view of Toyokawa et al (US 2008/0185431).
Regarding claim 13, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch) for a cart comprising (fig. 1, mobile computing device such as smart watch communicating with a shopping cart, [0029]-[0037]): 
a band-shaped wrist band (fig. 1 item 102, mobile computing device/ smart watch) configured to be worn around a user's wrist (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist, [0029]-[0037]): and 
a transmitting module detachably coupled to the wrist band (fig. 1, mobile computing device such as wearable smart watch coupled to the wrist band, [0029]-[0037]), the transmitting module being configured to transfer information to the cart through communication with the cart (fig. 1, mobile computing device such as smart watch configured to communicating information to the shopping cart through communication with the shopping cart, [0029]-[0037]).
Hagen et al does not specifically disclose concept of transmitting module being configured to transfer position information to the cart through communication with the cart.
However, Toyokawa et al specifically teaches concept of transmitting module being configured to transfer position information to the cart through communication with the cart (cart terminal device receives position information of transmitter, [0034]-[0044])


Regarding claim 14, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch), wherein the transmitting module comprises: 
an upper case having a mounting space formed therein (fig. 1, mobile computing device/ smart watch 102 consists of a case/ cover at the bottom and on top of it, [0033]-[0036]): 
a lower case disposed under the upper case the lower case being coupled to the upper case to provide the mounting space therein (fig. 1, mobile computing device/ smart watch 102 consists of a case/ cover at the bottom and on top of it, [0033]-[0036]): 
an ultra-wideband (UWB) antenna provided in the mounting space (fig. 1, mobile computing device/ smart watch 102 consists of an ultra-wideband antenna, [0033]-[0036]): 
a battery provided in the mounting space (fig. 1, mobile computing device/ smart watch 102 consists of battery, [0033]-[0036], [0040], [0060]): and 
a module main printed circuit board (PCB) configured to transmit and receive a signal to and from the UWB antenna and control the battery (mobile computing device/ smart watch 102 consists of printed circuit board (PCB) configured to transmit and receive a signal to and from the UWB antenna and control the battery, [0033]-[0036], [0040], [0060])).

Regarding claim 15, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch) wherein the transmitting module further comprises a module sub PCB configured to connect the UWB antenna and the module main PCB and transfer a signal of the UVB antenna to the module main PCB (mobile computing device/ smart watch 102 consists of a printed circuit board connecting via an antenna to transmit a signal from the printer to the printed circuit board, [0033]-[0036], [0040], [0060], [0076]-[0077]).

Regarding claim 16, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch), wherein the transmitting module further comprises a switch located on one side of the upper case or the lower case the switch having an on off knob exposed to an outside of the upper case or the lower case and controlled by the module main PCB (mobile computing device/ smart watch 102 consists of a switch located on the mobile computing device/ smart watch 102 having an on off knob controlled by the printed circuit board, [0033]-[0036], [0040], [0060], [0076]-[0077]).

Regarding claim 17, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch) wherein the transmitting module further (mobile computing device/ smart watch 102 consists of a LED on the PCB, led is lit with different color by PCB, [0033]-[0036], [0040], [0060], [0076]-[0077]).

Regarding claim 18, Hagen et al Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch) wherein the UWB antenna, the module sub PCB, the module main PCB and the battery are sequentially stacked in a direction from the upper case toward the lower case (mobile computing device/ smart watch 102 consists of a UWB antenna, PCB, battery stacked from the lower case to the bottom of the PCB, [0033]-[0036], [0040], [0060], [0076]-[0077]).

Regarding claim 19, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch), wherein the transmitting module further comprises a module frame coupled to the inside of the lower case and configured to store the LWTB antenna the module sub PCB the module main PCB and the battery (mobile computing device/ smart watch 102 consists of a frame at the lower case, the LWTB antenna and the battery, [0033]-[0036], [0040], [0060], [0076]-[0077]).

Regarding claim 20, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch) wherein the upper case has an antenna hole formed through a portion of the top surface thereof corresponding to a position of the (mobile computing device/ smart watch 102 consists of an antenna hole to put the antenna on the mobile computing device/ smart watch 102 whereby one side of the antenna is thicker than the other, [0033]-[0036], [0040], [0060], [0076]-[0077]).

Regarding claim 21, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch) wherein the lower case has a wireless-charging receiving coil installed therein, the wireless-charging receiving coil being configured to wirelessly charge the battery when placed close to a wireless-charging transmitting coil of the cart (mobile computing device/ smart watch 102 consists of wireless communication wirelessly charged battery placed closed to the shopping cart, [0033]-[0036], [0040], [0060], [0076]-[0077]).

Regarding claim 22, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch) further comprising a band coupling frame detachably coupled to the wrist band and to the bottom of the transmitting module with the wrist band interposed therebetween (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist, [0029]-[0037], [0040], [0060]).

Regarding claim 23, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch), wherein the wrist band, the band coupling (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist is insulated, [0029]-[0037], [0040], [0060]).

Regarding claim 24, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch) wherein a coupling structure of the wrist band, the band coupling frame and the transmitting module is implemented through coupling between a hook and a hook groove or coupling between a protrusion-shaped coupling boss and a coupling groove having a shape corresponding to the protrusion (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist coupling between a hook and a hook groove or coupling between a protrusion-shaped coupling boss and a coupling groove having a shape corresponding to the protrusion, [0029]-[0037], [0040], [0060]).

Regarding claim 25, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch), wherein the band coupling frame has a plurality of first fastening bosses and a plurality of second fastening bosses which are coupled to the transmitting module and protrude toward the top surface (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist and a plurality of second fastening bosses which are coupled to the transmitting module and protrude toward the top surface, [0029]-[0037], [0040], [0060]).

Regarding claim 26, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch), wherein the first fastening bosses are coupled to the bottom of the lower case of the transmitting module through a fastening hole formed in the wrist band, and formed in a cylindrical shape (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist, first fastening bosses are coupled to the bottom of the lower case of the transmitting module through a fastening hole formed in the wrist band, and formed in a cylindrical shape, [0029]-[0037], [0040], [0060]).

Regarding claim 27, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch), wherein the plurality of second fastening bosses are formed at positions which do not interfere with the wrist band with the first fastening bosses coupled to the wrist band, and coupled to the lower case of the transmitting module to guide the coupling position of the wrist band (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist, plurality of second fastening bosses are formed at positions which do not interfere with the wrist band with the first fastening bosses coupled to the wrist band, and coupled to the lower case of the transmitting module to guide the coupling position of the wrist band, [0029]-[0037], [0040], [0060]).

Regarding claim 28, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch), wherein the second fastening bosses have a cylindrical shape the second fastening bosses being inserted into holes of the lower (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist, second fastening bosses have a cylindrical shape the second fastening bosses being inserted into holes of the lower case to be coupled to the lower case, or inserted into coupling bosses provided on the lower case to be coupled to the lower case, [0029]-[0037], [0040], [0060]).

Regarding claim 29, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch), wherein the lower case is coupled to the band coupling frame with the wrist band interposed there between in order to form the mounting space therein under the upper case of the transmitting module (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist, lower case is coupled to the band coupling frame with the wrist band interposed there between in order to form the mounting space therein under the upper case of the transmitting module, [0029]-[0037], [0040], [0060]).

Regarding claim 30, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch), wherein the lower case has a module seating part which is defined by a first partition wall and a second partition wall to seat the module frame therein (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist, lower case has a module seating part which is defined by a first partition wall and a second partition wall to seat the module frame therein, [0029]-[0037], [0040], [0060])., 
wherein the module seating part has a switch coupling part and a switch seating groove which are formed on one side thereof, and a plurality of hooks formed at the top of the inside thereof (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist, module seating part has a switch coupling part and a switch seating groove which are formed on one side thereof, and a plurality of hooks formed at the top of the inside thereof, [0029]-[0037], [0040], [0060]).

Regarding claim 31, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch), wherein the nodule seating part includes: 
a plurality of boss grooves located on an outer bottom surface of the module seating part such that the first fastening bosses are inserted into the boss grooves (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist, plurality of boss grooves located on an outer bottom surface of the module seating part such that the first fastening bosses are inserted into the boss grooves, [0029]-[0037], [0040], [0060]): and 
a plurality of coupling bosses spaced apart from the boss grooves and coupled to the second fastening bosses (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist, plurality of boss grooves located on an outer bottom surface of the module seating part such that the first fastening bosses are inserted into the boss grooves, [0029]-[0037], [0040], [0060]).

Regarding claim 32, Hagen et al discloses transmitting device (fig. 1 item 102, mobile computing device/ smart watch), wherein the lower case includes: 
a plurality of boss grooves provided on an outer bottom surface of the lower case (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist, plurality of boss grooves provided on an outer bottom surface of the lower case, [0029]-[0037], [0040], [0060]), and 
a plurality of coupling bosses spaced apart from the boss grooves (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist, plurality of coupling bosses spaced apart from the boss grooves, [0029]-[0037], [0040], [0060]), 
wherein the plurality of boss grooves into which the first fastening bosses of the band coupling frame are inserted are formed concavely toward an inside from the outer bottom surface of the lower case (fig. 1, mobile computing device such as smart watch configured to be worn around a user's wrist, plurality of boss grooves into which the first fastening bosses of the band coupling frame are inserted are formed concavely toward an inside from the outer bottom surface of the lower case, [0029]-[0037], [0040], [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677